Exhibit 10.4
 
Third ADDENDUM
TO
SUBSCRIPTION AGREEMENT / DEBT SETTLEMENT
 
THIS ADDENDUM is made the 11 day of August, 2015.
 
BETWEEN:
DSG TAG SYSTEMS INC. (the "Company")
AND:
 
WESTERGAARD HOLDINGS LTD. (the "Subscriber")
 
WHEREAS the Parties entered in to a Subscription and Debt Settlement Agreement
dated September 26, 2014 as amended by addendum dated October 7, 2014 (together
the "Agreement") and was further amended by addendum dated April 29, 2015
(together the "Agreement");
 
AND WHEREAS the Parties have agreed to further amend the Agreement in the manner
outlined herein.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of one
Dollar ($1.00) now paid by each party hereto to the other and other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto agree as follows:
 
1.  
All capitalized words and phrases used herein, unless otherwise defined, have
meanings ascribed thereto in the Agreement.

 
2.  
3.2 of the Agreement is to be amended as follows:

 
On or before August 31, 2015 the Company and/or Pubco shall have completed a
financing for gross proceeds of at least US$2,500,000. On closing of such
financing a minimum of US$1,250,000 shall be paid to the Subscriber for the
redemption of a minimum of 900,000 of the Series A Shares held by the Subscriber
at the deemed redemption price of US$1.25 per share.
 
On or before September 30, 2015 the Company and/or Pubco shall have completed a
second round of financing for gross proceeds of at least another US$2,500,000.
On closing of such financing a minimum of US$1,250,000 shall be paid to the
Subscriber for the redemption of a minimum of 900,000 of the Series A Shares
held by the Subscriber at the deemed redemption price of US$1.25 per share.
 
3.  
3.3 of the Agreement is to be amended as follows:

 
On or before November 1, 2015 the Company and/or Pubco shall have completed a
third round of financing for gross proceeds of at least another US$5,000,000. On
the closing of such financing, the balance of Series A Shares held by the
Subscriber will be redeemed at a redemption price of US$1.25 per share and all
accrued interest shall be paid.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Addendum as of the
date first above written.
 
DSG TAG SYSTEMS INC
WESTERGAARD HOLDINGS INC
by its authorized signatory:
by its authorized signatory:
           
/s/ Robert Silzer               
/s/ Keith Westergaard               
President and Chief Executive Officer
President




 
 

--------------------------------------------------------------------------------

 
